Order entered October 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01162-CV

                             JOHN DAVID ADAMS, Appellant

                                               V.

                     STARSIDE CUSTOM BUILDERS, LLC, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01104-2015

                                           ORDER
       Before the Court is John David Adams’s September 24, 2018 motion for rehearing. The

Court requests that Starside Custom Builders, LLC file a response, if any, by October 22, 2018.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE